536 So. 2d 1239 (1989)
E.B. LUDWIG STEEL CORPORATION
v.
C.J. WADDELL CONTRACTORS, INC. and Fidelity & Deposit Company of Maryland.
The NEW ORLEANS CATHOLIC CHURCH OF the ARCHDIOCESE OF NEW ORLEANS
v.
C.J. WADDELL CONTRACTORS, INC. and Fidelity and Deposit Company of Maryland, et al.
C.J. WADDELL CONTRACTORS, INC.
v.
The ROMAN CATHOLIC CHURCH, ARCHDIOCESE OF NEW ORLEANS, et al.
ALL AMERICAN DECORATING SERVICE, INC.
v.
C.J. WADDELL CONTRACTORS, INC., and Fidelity and Deposit Company of Maryland.
No. 88-C-2996.
Supreme Court of Louisiana.
January 20, 1989.
Denied.
DIXON, C.J., would grant the writ.